DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/02/2021, and 4/14/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 4-5, 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2013/0157621 A1 to Muller et al(hereafter referenced as Muller), in view of Patent No.: US 8,832,449 B2 to Fischer.
Regarding claim 1, Muller discloses “a method of a User Equipment (UE)(user equipment (UE) 106, 108,), “the method comprising: sending, to a Radio Access Node (RAN) node(The network may decide on the consistency of the response RES by having the subscriber's device to identify all radio access nodes within reception range of the ME [par.0058]), “security capability information related to an integrity protection for User Plane (UP) during a registration procedure”(visiting location register (VLR) 124 [par.0038]); “receiving, from the RAN node, security information for UP integrity protection”(Authentication and Key Agreement (AKA) [par.0040]).
Muller does not explicitly disclose “and executing the UP integrity protection of data between the UE and the RAN node  using a Message Authentication Code for Integrity (MAC-I) based on the security information.”
However, Fischer in an analogous art discloses ““and executing the UP integrity protection of data between the UE and the RAN node  using a Message Authentication Code for Integrity (MAC-I) based on the security information.”(authentication request Fischer[Fig.12]  see also the RLC and MAC layers (terminated in an eNB on the network side) perform the same functions as for the userplane Fischer[Col.3/lines 4-6] and  [Fig.4]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muller’s verification of messages between a network and mobile device with Fischer’s security conditions of a universal mobile telecommunication system (UMTS) in order to provide additional security. One of ordinary skill in the art would have been motivated to combined because Muller discloses a mobile network which exchanges a verification process between a network and mobile devices, Fischer teaches an authentication technique via a UMTS, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the RAN node decides whether to send the security information to the UE or not” (the radio card module (i.e. of the RAN) may further comprise a Universal Integrated Circuit Card (UICC) interface controller (UICC-IC) 212 for providing a secure interface between an UICC 216, i.e. a smart card, comprising the (U)SIM and/or ISIM applications and one or more secure key Muller[par.0045]).


Regarding claim 4 in view of claim 1, Muller discloses “a method of a Radio Access Node (RAN) node(The network may decide on the consistency of the response RES by having the subscriber's device to identify all radio access nodes within reception range of the ME [par.0058]), the method comprising: receiving, from a User Equipment (UE) (user equipment (UE) 106, 108) , security capability information related to an integrity protection for User Plane (UP) during a registration procedure” (visiting location register (VLR) 124 [par.0038]); “sending, to the RAN node, security information for UP integrity protection” (Authentication and Key Agreement (AKA) [par.0040]).
Muller does not explicitly disclose “and executing the UP integrity protection of data between the UE and the RAN node using a Message Authentication Code for Integrity (MAC-I) based on the security information” 
However, Fischer in an analogous art discloses ““and executing the UP integrity protection of data between the UE and the RAN node  using a Message Authentication Code for Integrity (MAC-I) based on the security information.”(authentication request Fischer[Fig.12]  see also the RLC and MAC layers (terminated in an eNB on the network side) perform the same functions as for the userplane Fischer[Col.3/lines 4-6] and  [Fig.4]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muller’s verification of messages between a network and mobile device with Fischer’s security conditions of a universal mobile telecommunication system (UMTS) in order to provide additional security. One of ordinary skill in the art would have been motivated to combined because Muller discloses a mobile network which exchanges a verification process between a network and mobile devices, Fischer teaches an authentication technique via a UMTS, and both are from the same field of endeavor.
Regarding claim 5 in view of claim 4, the references combined disclose “further comprising: deciding whether to send the security information to the UE or not” (the radio card module (i.e. of the RAN) may further comprise a Universal Integrated Circuit Card (UICC) interface controller (UICC-IC) 212 for providing a secure interface between an UICC 216, i.e. a smart card, comprising the (U)SIM and/or ISIM applications and one or more secure key Muller[par.0045]).
Regarding claim 7, Muller discloses “a User Equipment (UE), comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: send, to a Radio Access Node (RAN) node” (The network may decide on the consistency of the response RES by having the subscriber's device to identify all radio access nodes within reception range of the ME [par.0058]), “security capability information related to an integrity protection for User Plane (UP) during a registration procedure” (visiting location register (VLR) 124 [par.0038], “receive, from the RAN node, security information for UP integrity protection” (Authentication and Key Agreement (AKA) [par.0040]).
Muller does not explicitly disclose “and  execute the UP integrity protection of data between the UE and the RAN node using a Message Authentication Code for Integrity (MAC-I) based on the security information.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muller’s verification of messages between a network and mobile device with Fischer’s security conditions of a universal mobile telecommunication system (UMTS) in order to provide additional security. One of ordinary skill in the art would have been motivated to combined because Muller discloses a mobile network which exchanges a verification process between a network and mobile devices, Fischer teaches an authentication technique via a UMTS, and both are from the same field of endeavor.
Regarding claim 8 in view of claim 7, the references combined disclose “wherein the RAN decides whether to send the security information to the UE or not” (the radio card module (i.e. of the RAN) may further comprise a Universal Integrated Circuit Card (UICC) interface controller (UICC-IC) 212 for providing a secure interface between an UICC 216, i.e. a smart card, comprising the (U)SIM and/or ISIM applications and one or more secure key Muller[par.0045]).
Regarding claim 10, Muller discloses “A Radio Access Node (RAN) node (The network may decide on the consistency of the response RES by having the subscriber's device to identify all radio access nodes within reception range of the ME [par.0058]), “comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: receive, from a User Equipment (UE) (user equipment (UE) 106, 108), security capability information related to an integrity protection for User Plane (UP) during a registration procedure” (visiting location register (VLR) 124 [par.0038]), send, to the RAN node, security information for UP integrity protection” (Authentication and Key Agreement (AKA) [par.0040]).
Muller does not explicitly disclose “and execute the UP integrity protection of data between the UE and the RAN node using a Message Authentication Code for Integrity (MAC-I) based on the security information.”
However, Fischer in an analogous art discloses “and execute the UP integrity protection of data between the UE and the RAN node  using a Message Authentication Code for Integrity (MAC-I) based on the security information.”(authentication request Fischer[Fig.12]  see also the RLC and MAC layers (terminated in an eNB on the network side) perform the same functions as for the userplane Fischer[Col.3/lines 4-6] and  [Fig.4]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muller’s verification of messages between a network and mobile device with Fischer’s security conditions of a universal mobile telecommunication system (UMTS) in order to provide additional security. One of ordinary skill in the art would have been motivated to combined because Muller discloses a mobile network which exchanges a verification process between a network and mobile devices, Fischer teaches an authentication technique via a UMTS, and both are from the same field of endeavor.
Regarding claim 11 in view of claim 10, the references combined disclose “wherein the processor further configured to execute the instructions to: decide whether to send the security information to the UE or not” (the radio card module (i.e. of the RAN) may further comprise a Universal Integrated Circuit Card (UICC) interface controller (UICC-IC) 212 for providing a secure interface between an UICC 216, i.e. a smart card, comprising the (U)SIM and/or ISIM applications and one or more secure key Muller[par.0045]).

5.	Claims 3, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2013/0157621 A1 to Muller et al(hereafter referenced as Muller), in view of Patent No.: US 8,832,449 B2 to Fischer, in further view of 
Regarding claim 3 in view of claim 1, neither Muller nor Fischer explicitly disclose “wherein the RAN node is a New Generation (NG)-RAN or a gNodeB (gNB)” 
However, Xu in an analogous art discloses “wherein the RAN node is a New Generation (NG)-RAN or a gNodeB (gNB)” (The NR system may be called another name,new radio access technology ( new RAT) XU[par.0004] see also In step S200 , the UE transmits a MM attach request ( or , network connection request ) with a service request to the RAN node , e . g . gNodeB ( GNB ) XU[par.0097]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify Muller’s verification of messages between a network and mobile device, and Fischer’s security conditions of a universal mobile telecommunication system (UMTS), with XU’s radio access technology that incorporates new radio access technology in order to provide additional security. One of ordinary skill in the art would have been motivated to combined because Muller discloses a mobile network which exchanges a verification process between a network and mobile devices, Fischer teaches an authentication technique via a UMTS, Xu discloses a mobile authentication system utilizing new radio access technology, and all are from the same field of endeavor.
Regarding claim 6 in view of claim 4, neither Muller nor Fischer explicitly disclose “wherein the RAN node is a New Generation (NG)-RAN or a gNodeB (gNB).”
However, Xu in an analogous art discloses “wherein the RAN node is a New Generation (NG)-RAN or a gNodeB (gNB)” (The NR system may be called another name,new radio access technology ( new RAT) XU[par.0004] see also In step S200 , the UE transmits a MM attach request ( or , network connection request ) with a service request to the RAN node , e . g . gNodeB ( GNB ) XU[par.0097]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify Muller’s verification of messages between a network and mobile device, and Fischer’s security conditions of a universal mobile telecommunication system (UMTS), with XU’s radio access technology that incorporates new radio access technology in order to provide additional security. One of ordinary skill in the art would have been motivated to combined because Muller discloses a mobile network which exchanges a verification process between a network and mobile devices, Fischer teaches an authentication technique via a UMTS, Xu discloses a mobile authentication system utilizing new radio access technology, and all are from the same field of endeavor.
Regarding claim 12 in view of claim 7, neither Muller nor Fischer explicitly disclose “wherein the RAN node is a New Generation (NG)-RAN or a gNodeB (gNB).”



However, Xu in an analogous art discloses “wherein the RAN node is a New Generation (NG)-RAN or a gNodeB (gNB)” (The NR system may be called another name,new radio access technology ( new RAT) XU[par.0004] see also In step S200 , the UE transmits a MM attach request ( or , network connection request ) with a service request to the RAN node , e . g . gNodeB ( GNB ) XU[par.0097]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify Muller’s verification of messages between a network and mobile device, and Fischer’s security conditions of a universal mobile telecommunication system (UMTS), with XU’s radio access technology that incorporates new radio access technology in order to provide additional security. One of ordinary skill in the art would have been motivated to combined because Muller discloses a mobile network which exchanges a verification process between a network and mobile devices, Fischer teaches an authentication technique via a UMTS, Xu discloses a mobile authentication system utilizing new radio access technology, and all are from the same field of endeavor.
Regarding claim 12 in view of claim 10, neither Muller nor Fischer explicitly disclose “wherein the RAN node is a New Generation (NG)-RAN or a gNodeB (gNB).”
However, Xu in an analogous art discloses “wherein the RAN node is a New Generation (NG)-RAN or a gNodeB (gNB)” (The NR system may be called another name,new radio access technology ( new RAT) XU[par.0004] see also In step S200 , the UE transmits a MM attach request ( or , network connection request ) with a service request to the RAN node , e . g . gNodeB ( GNB ) XU[par.0097]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify Muller’s verification of messages between a network and mobile device, and Fischer’s security conditions of a universal mobile telecommunication system (UMTS), with XU’s radio access technology that incorporates new radio access technology in order to provide additional security. One of ordinary skill in the art would have been motivated to combined because Muller discloses a mobile network which exchanges a verification process between a network and mobile devices, Fischer teaches an authentication technique via a UMTS, Xu discloses a mobile authentication system utilizing new radio access technology, and all are from the same field of endeavor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                       

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433